J-S64046-18


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

 IN THE INTEREST OF: M.C.R. A/K/A        :   IN THE SUPERIOR COURT OF
 M.R., A MINOR                           :        PENNSYLVANIA
                                         :
                                         :
 APPEAL OF: O.R., SR., FATHER            :
                                         :
                                         :
                                         :
                                         :   No. 1896 EDA 2018

               Appeal from the Decree Entered June 13, 2018
            In the Court of Common Pleas of Philadelphia County
                Family Court at No: CP-51-AP-0001060-2017



BEFORE: BOWES, J., OLSON, J., and KUNSELMAN, J.

MEMORANDUM BY OLSON, J.:                       FILED DECEMBER 11, 2018

     O.R., Sr. (“Father”) appeals from the decree entered June 13, 2018,

granting the petition filed by the Philadelphia Department of Human Services

(“DHS”) seeking to involuntarily terminate his parental rights to his minor,

female child, M.C.R. a/k/a M.R., born in April 2009 (“Child”), with V.R. a/k/a
J-S64046-18


V.Y.R. (“Mother”), pursuant to the Adoption Act, 23 Pa.C.S. § 2511(a)(2), (5),

(8), and (b).1,2 We affirm.

       The trial court accurately and aptly set forth the factual background and

procedural history of this case in its opinion filed pursuant to Pa.R.A.P.

1925(a), which we adopt herein.                Trial Court Opinion, 8/24/18, at 1-8.

Importantly, on May 9, 2018, the trial court held an evidentiary hearing on

the termination petitions with regard to Mother and Father. Attorney Stuart

Maron represented Child as her Child Advocate/Guardian ad Litem (“GAL”),




____________________________________________


1 The trial court also entered an order on June 13, 2018 that changed Child’s
permanency goal to adoption pursuant to the Juvenile Act, 42 Pa.C.S. § 6351.
This order was filed at a different trial court docket number than the decree
granting the petition for involuntary termination. Originally, Father filed a
single notice of appeal from both the decree and the order which contained
both docket numbers. This Court issued a rule to show cause why the appeal
should not be quashed as the notice of appeal did not comply with Pa.R.A.P.
341(a) which requires that separate notices of appeal must be filed at both
docket numbers. Order, 9/4/18. See Commonwealth v. Walker, 185 A.3d
969 (Pa. 2018). In Appellant’s reply to the show cause order, counsel for
Father indicated that Father was only appealing the decree which terminated
his parental rights and that he was not appealing the goal change order.
Appellant’s Reply to Order to Show Cause, 9/13/18. As Father is only
appealing the decree entered at docket number CP-51-AP-001060-2017, we
shall not quash this appeal and we amend the caption accordingly.

2 In a separate decree entered June 13, 2018, the trial court also involuntarily
terminated the parental rights of Mother to Child pursuant to section
2511(a)(2), (5), (8), and (b) of the Adoption Act. Mother is not a party to
this appeal, but has filed a separate appeal, assigned Docket No. 2037 EDA
2018, which we address in a separate Memorandum.




                                           -2-
J-S64046-18


and Attorney Charles Andrew Rosenbaum as her special legal counsel.3 At the

hearing on May 9, 2018, DHS presented a number of witnesses on its behalf.

Both Mother and Father were present, were represented by counsel, and

testified on their own behalf. Both legal counsel for Child and the GAL were

present, but Child was not present, and her counsel did not offer her preferred

outcome of the proceedings. The court continued the hearing to June 13,

2018, so that it could hear testimony regarding Child’s preferred outcome. At

the conclusion of the hearing on June 13, 2018, the trial court entered its

termination decrees and goal change order.

       On June 21, 2018, Father, through his trial counsel, Attorney Julie

Hillman Rose, filed an appeal and a concise statement of errors complained of

on appeal pursuant to Pa.R.A.P. 1925(a)(2)(i) and (b). On July 3, 2018, the

trial court granted Attorney Rose’s motion to withdraw as counsel for Father.

On July 11, 2018, the trial court appointed Attorney Mario D’Adamo, III, as

Father’s counsel, and directed him to file a supplemental concise statement




____________________________________________


3 In In re Adoption of L.B.M., 161 A.3d 172 (Pa. 2017) (plurality), our
Supreme Court held that 23 Pa.C.S. § 2313(a) requires that counsel be
appointed to represent the legal interests of any child involved in a contested
involuntary termination proceeding. The Court defined a child’s legal interest
as synonymous with his or her preferred outcome. Here, Child had both legal
counsel and a GAL, and her preferred outcome, which, at times, is to return
to the sexually abusive situation in her parents’ home, is part of the record.
See N.T., 5/9/18, at 29, 66; N.T., 6/13/18, at 7. Accordingly, the mandates
of L.B.M. are satisfied as to the ascertainment of Child’s preferred outcome.

                                           -3-
J-S64046-18


within 21 days. Attorney D’Adamo filed the concise statement on August 2,

2018.

        In his brief on appeal, Father raises the following issues:

        1. Whether the trial court erred and/or abused its discretion by
        terminating the parental rights of Father, O.R.[,] pursuant to 23
        Pa.C.S.A. [§] 2511(a)(2) where Father presented evidence that
        he has remedied his situation by, taking parenting classes and
        mental health treatment counselling and classes at SAGE and has
        the present capacity to care for [C]hild[?]

        2. Whether the trial court erred and/or abused its discretion by
        terminating the parental rights of Father, O.R.[,] pursuant to 23
        Pa.C.S.A. [§] 2511(a)(5) where evidence was provided to
        establish that [C]hild was removed from the care of [] Father and
        Father is now capable of caring for [C]hild[?]

        3. Whether the trial court erred and/or abused its discretion by
        terminating the parental rights of Father, O.R.[,] pursuant to 23
        Pa.C.S.A. [§ 2511 (a)(8)] where evidence was presented to show
        that Father is now capable of caring for [C]hild after he completed
        parenting classes, receiv[ed] mental health treatment and
        participat[ed] in SAGE[?]

        4. Whether the trial court erred and/or abused its discretion by
        terminating the parental rights of Father, O.R.[,] pursuant to 23
        Pa.C.S.A. [§] 2511(b) where evidence was presented that
        established [C]hild had a bond with [] Father[?]

Father’s Brief at 7.

        In reviewing an appeal from the termination of parental rights, we

adhere to the following standard:

               [A]ppellate courts must apply an abuse of discretion
        standard when considering a trial court’s determination of a
        petition for termination of parental rights. As in dependency
        cases, our standard of review requires an appellate court to accept
        the findings of fact and credibility determinations of the trial court
        if they are supported by the record. In re: R.J.T., 9 A.3d 1179,
        1190 (Pa. 2010). If the factual findings are supported, appellate

                                        -4-
J-S64046-18


      courts review to determine if the trial court made an error of law
      or abused its discretion. As has been often stated, an abuse of
      discretion does not result merely because the reviewing court
      might have reached a different conclusion. Instead, a decision
      may be reversed for an abuse of discretion only upon
      demonstration     of     manifest  unreasonableness,    partiality,
      prejudice, bias, or ill-will.

             As [the Pennsylvania Supreme Court] discussed in R.J.T.,
      there are clear reasons for applying an abuse of discretion
      standard of review in these cases. [The Supreme Court] observed
      that, unlike trial courts, appellate courts are not equipped to make
      the fact-specific determinations on a cold record, where the trial
      judges are observing the parties during the relevant hearing and
      often presiding over numerous other hearings regarding the child
      and parents. Therefore, even where the facts could support an
      opposite result, as is often the case in dependency and
      termination cases, an appellate court must resist the urge to
      second guess the trial court and impose its own credibility
      determinations and judgment; instead we must defer to the trial
      judges so long as the factual findings are supported by the record
      and the court’s legal conclusions are not the result of an error of
      law or an abuse of discretion.

In re Adoption of S.P., 47 A.3d 817, 826-27 (Pa. 2012) (some internal

citations omitted).

      The burden is upon the petitioner to prove by clear and convincing

evidence that the asserted grounds for seeking the termination of parental

rights are valid.     In re R.N.J., 985 A.2d 273, 276 (Pa. Super. 2009).

      Moreover, we have explained, “[t]he standard of clear and convincing

evidence is defined as testimony that is so ‘clear, direct, weighty and

convincing as to enable the trier of fact to come to a clear conviction, without

hesitance, of the truth of the precise facts in issue.’” Id., quoting In re J.L.C.,

837 A.2d 1247, 1251 (Pa. Super. 2003).




                                       -5-
J-S64046-18



      This Court may affirm the trial court’s decision regarding the termination

of parental rights with regard to any one subsection of section 2511(a). See

In re B.L.W., 843 A.2d 380, 384 (Pa. Super. 2004) (en banc).            We will

consider section 2511(a)(2) and (b).

      In his brief, Father argues that the trial court erred when it terminated

his parental rights to Child under section 2511(a)(2) because the evidence

presented at trial showed that he had remedied the conditions that caused

Child to be placed in foster care. Father’s Brief at 9 and 11-12. Citing In re

Adoption of C.S., 761 A.2d 1197, 1201 (Pa. Super. 2000), Father asserts

that parental rights cannot be terminated because Child was removed from

the care of her parents because of parenting and housing problems. Father’s

Brief at 12. Father claims that he has remedied his problems and is complying

with his Single Case Plan goals. Id. Father asserts that he is working towards

mental health treatment and continues his attendance at SAGE; he has

completed parenting classes; and, he was consistent with visitation with Child.

Id. With regard to section 2511(b), Father contends that Child’s wishes were

never taken into account. Id. at 13. Father asserts that the trial court should

have given therapeutic visits and/or Parent Child Interactive therapy, along

with Mother, so that both parents could continue to have visitation with Child.

Id. at 13-14. Father claims that the termination of his parental rights does

not serve Child’s best interests. Id. at 14.

      Section 2511 provides, in relevant part:




                                     -6-
J-S64046-18



      § 2511. Grounds for involuntary termination

      (a) General rule.--The rights of a parent in regard to a child may
      be terminated after a petition filed on any of the following
      grounds:

                                     ***

            (2) The repeated and continued incapacity, abuse, neglect
      or refusal of the parent has caused the child to be without
      essential parental care, control or subsistence necessary for his
      physical or mental well-being and the conditions and causes of the
      incapacity, abuse, neglect or refusal cannot or will not be
      remedied by the parent.

                                     ***

       (b) Other considerations.--The court in terminating the rights
      of a parent shall give primary consideration to the developmental,
      physical and emotional needs and welfare of the child. The rights
      of a parent shall not be terminated solely on the basis of
      environmental factors such as inadequate housing, furnishings,
      income, clothing and medical care if found to be beyond the
      control of the parent. With respect to any petition filed pursuant
      to subsection (a)(1), (6) or (8), the court shall not consider any
      efforts by the parent to remedy the conditions described therein
      which are first initiated subsequent to the giving of notice of the
      filing of the petition.

23 Pa.C.S. § 2511.

      The Supreme Court set forth our inquiry under section 2511(a)(2) as

follows.

             As stated above, § 2511(a)(2) provides statutory grounds
      for termination of parental rights where it is demonstrated by clear
      and convincing evidence that “[t]he repeated and continued
      incapacity, abuse, neglect or refusal of the parent has caused the
      child to be without essential parental care, control or subsistence
      necessary for his physical or mental well-being and the conditions
      and causes of the incapacity, abuse, neglect or refusal cannot or
      will not be remedied by the parent.” . . .

                                     -7-
J-S64046-18



            This Court has addressed            incapacity   sufficient    for
      termination under § 2511(a)(2):

          A decision to terminate parental rights, never to be made
          lightly or without a sense of compassion for the parent, can
          seldom be more difficult than when termination is based
          upon parental incapacity. The legislature, however, in
          enacting the 1970 Adoption Act, concluded that a parent
          who is incapable of performing parental duties is just as
          parentally unfit as one who refuses to perform the duties.

      In re Adoption of J.J., 515 A.2d 883, 891 (Pa. 1986), quoting
      In re: William L., 383 A.2d 1228, 1239 (Pa. 1978).

In re Adoption of S.P., 47 A.3d at 827.

      This Court has long recognized that a parent is required to make diligent

efforts   towards   the   reasonably   prompt    assumption    of   full   parental

responsibilities.   In re A.L.D. 797 A.2d 326, 337 (Pa. Super. 2002).            A

parent’s vow to cooperate, after a long period of uncooperativeness regarding

the necessity or availability of services, may properly be rejected as untimely

or disingenuous. Id. at 340.

      This Court has stated that the focus in terminating parental rights under

section 2511(a) is on the parent, but it is on the child pursuant to section

2511(b). See In re Adoption of C.L.G., 956 A.2d 999, 1008 (Pa. Super.

2008) (en banc). In reviewing the evidence in support of termination under

section 2511(b), our Supreme Court has stated as follows:

             [I]f the grounds for termination under subsection (a) are
      met, a court “shall give primary consideration to the
      developmental, physical and emotional needs and welfare of the
      child.” 23 Pa.C.S. § 2511(b). The emotional needs and welfare
      of the child have been properly interpreted to include
      “[i]ntangibles such as love, comfort, security, and stability.” In

                                       -8-
J-S64046-18


        re K.M., 53 A.3d 781, 791 (Pa. Super. 2012). In In re E.M., [620
A.2d 481, 485 (Pa. 1993)], this Court held that the determination
        of the child’s “needs and welfare” requires consideration of the
        emotional bonds between the parent and child. The “utmost
        attention” should be paid to discerning the effect on the child of
        permanently severing the parental bond. In re K.M., 53 A.3d at
        791.

In re: T.S.M., 71 A.3d 251, 267 (Pa. 2013).

        When evaluating a parental bond, “the court is not required to use

expert testimony. Social workers and caseworkers can offer evaluations as

well.    Additionally, section 2511(b) does not require a formal bonding

evaluation.” In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010) (internal

citations omitted). Although it is often wise to have a bonding evaluation and

make it part of the certified record, “[t]here are some instances . . . where

direct observation of the interaction between the parent and the child is not

necessary and may even be detrimental to the child.” In re K.Z.S., 946 A.2d
753, 762 (Pa. Super. 2008).

        A parent’s abuse and neglect are likewise a relevant part of this analysis:

        concluding a child has a beneficial bond with a parent simply
        because the child harbors affection for the parent is not only
        dangerous, it is logically unsound. If a child’s feelings were the
        dispositive factor in the bonding analysis, the analysis would be
        reduced to an exercise in semantics as it is the rare child who,
        after being subject to neglect and abuse, is able to sift through
        the emotional wreckage and completely disavow a parent . . . Nor
        are we of the opinion that the biological connection between [the
        parent] and the children is sufficient in of itself, or when
        considered in connection with a child’s feeling toward a parent, to
        establish a de facto beneficial bond exists. The psychological
        aspect of parenthood is more important in terms of the
        development of the child and [his or her] mental and emotional
        health than the coincidence of biological or natural parenthood.


                                        -9-
J-S64046-18



In re K.K.R.-S., 958 A.2d 529, 535 (Pa. Super. 2008) (internal citations and

quotations omitted). Thus, the court may emphasize the safety needs of the

child. See In re K.Z.S., 946 A.2d at 763 (affirming involuntary termination

of parental rights, despite existence of some bond, where placement with

mother would be contrary to child’s best interests).

      Our Supreme Court has stated that the mere existence of a bond or

attachment of a child to a parent will not necessarily result in the denial of a

termination petition, and that “[e]ven the most abused of children will often

harbor some positive emotion towards the abusive parent.”             See In re:

T.S.M., 71 A.3d 251, 267 (Pa. 2013) quoting In re K.K.R.-S., 958 A.2d 529,

535 (Pa. Super. 2008).        The Supreme Court stated, “[t]he continued

attachment to the natural parents, despite serious parental rejection through

abuse and neglect, and failure to correct parenting and behavior disorders

which are harming the children cannot be misconstrued as bonding.” See In

re: T.S.M., 71 A.3d at 267 quoting In re Involuntary Termination of

C.W.S.M., 839 A.2d 410, 418 (Pa. Super. 2003) (Tamilia, J. dissenting).

      While Father may claim to love Child, a parent’s own feelings of love

and affection for a child, alone, will not preclude termination of parental rights.

In re Z.P., 994 A.2d 1108, 1121 (Pa. Super. 2010). We stated in In re Z.P.,

a child’s life “simply cannot be put on hold in the hope that [a parent] will

summon the ability to handle the responsibilities of parenting.” Id. at 1125.

Rather, “a parent’s basic constitutional right to the custody and rearing of his


                                      - 10 -
J-S64046-18


child is converted, upon the failure to fulfill his or her parental duties, to the

child’s right to have proper parenting and fulfillment of his or her potential in

a permanent, healthy, safe environment.” In re B., N.M., 856 A.2d 847, 856

(Pa. Super. 2004).

      Here, our review of the record demonstrates that there is sufficient,

competent evidence in the record that supports the trial court’s factual and

legal determinations. Thus, we will not disturb the trial court’s decision. In

re Adoption of S.P., 47 A.3d at 826-27. Accordingly, we affirm the trial

court’s decree terminating Father’s parental rights to Child pursuant to section

2511(a)(2) and (b) of the Adoption Act on the basis of the well-reasoned and

thorough analysis set forth in Judge Deborah L. Canty’s August 24, 2018

opinion. See Trial Court Opinion (Father), 8/24/18, at 1-19. In any future

filing with this or any other court addressing this ruling, the filing party shall

attach a copy of Judge Canty’s August 24, 2018 opinion.

      Decree affirmed. Jurisdiction relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary



Date: 12/11/18




                                      - 11 -
                                                                                                       Circulated 11/26/2018 12:26 PM




                                         IN THE COURT OF COMl\10.NPLEAS·.
                                      FO"R THE COUNTY-OF PllILADELP.HIA
                                       .     li'AMILY COURT DMSION1




                                                                                                                 --
IN' IU!: M.Jt. a/k/a M.C. R, a minor                        : CP.:S.l-AP-0001060..2017/ CP�Sl-DP-0001962·20.l§
                                                                              .

                                                            : ·FN..001617;.201'6.                                 ....,
                                                                                                                 �J
                                                                                                                                   ->
                                                                                                                                   c:,
                                                                                                                                   a:,

                                                                                                                                   C.
                                                                                                                 0                 Uts.et of th.e termination bear:iilg
heldon ¥iY 9, 20.l s,· Father .made ..a request for new counsel but after revi�wfug the court docket his request was
denied .tw,ihis Court; On 1une·21.;20l8; FathenbrQugh his couasel filed an-appeal, lllleging fueffcct;ive.counsel in
his �aR,.A,.P. 192S'(b)Stat�me11t of Matters Complained. Simultaneously, Father's counsel.filed a �otion to
Wi�draw as Go\.W.Sel, which this Court.granted July 3, 2018.. New counsel was administratively iippointed on or
about July 3, �OJ8;'Fat;her's new couasel.wasordered to.prp.vide-this.G.o� with a P.a.ILA.P, 192S(b) Statement
m,thin twenty-one days of administrative appointment: F,th�'s new counsel filed a Statement. of'Matters
C�plaihed on August 2, 2018.                                                    ·

.1   Mq'thet' s parental rights. were also. involuntarily terminated.June 13, 2018, .and atr appeal followed which, will be·
addressed separately-'.                                                                 ·




                                                                        ...-----·-------······-·····   .
recommendations from his Parenting Capa9ity Evaluation C'PC:$''), and he failed to establish a

positive and healthy relationship. with his daughter, who expressed and. demonstrated fear of
Father before, during and after visits with him. Furthermore, the Child, who was nine years old

at the time of the hearing, was doing well in the pre-adoptive home of her fostermother who has

stabilized the Child's behaviors.

       In.IightofFather'sfailure for almosttwo years to meet his SCP object;ives,.his failm:e tp

comply with. Co"1,I't Orders that were in place to protect the Child, his inability to demonstrate

safety and protective capacities, and the lackof a positive.healthy, paternal relationship with the

Child, the trial court properly grantedI>HS's Petition to. Terminate.




TERMINATION HEARING

       On November 31, 2017, DHS filed Petitions to Involuntarily 'Termlnate Father's

Parental Rights and to Change theChild's Goal to Adoption. On May 9, 2018, this Courtheard

testimony on DHS's Petitions to Terminate Father's Parental Rights and the Goal Change to

Adoption and held its decision in abeyance pending an investig�tion and converS'ation with the

Child by her Special Child Advocate, Mr. Charles Rosenbaum, Esquire. Mr.. Rosenbaum was


solely responsible for gaging and presei,.ting the Child's wishes to this Court for the purpose of

         .    . of Parental Rights and Goal. Change
the Termination                                  .  Hearings.
                                                      .      . (N.T. 5/9/2018; pgs. 1-118)� On
                                                                                            .



June 13, 2018; this Court heard testimony from Mr. Rosenbaum, who. presented the Child's

wishes followed by this Court' s decision to terminate parental rights and change the goal.to

adoption. (N,T. 6/13/2018, pgs. l-22)i
       Katherine Holland, the City Solicitor ("City''), presented testimo11y from multiple

witnesses, which included: Psychologist, Dr. Erica Williams, Community Umbrella Agency

("CUA") currentand past supervisors; John Hall and Jennifer Harris, respectively, the current
CUA Case Manager, Shannin.Hawkins, and the CUA Visitation Coach, Raymond Nichols, all of

whorn this Court found. credible. the relevant testimony is state4 below.

        The. City first presented thetestimony from D�. Williams, who performed a PCB of

Father in November 2017. Dr. Williams testified. that she remained concerned 'aboutFather's

capacity to provide safety and permanency for the. Child as the issues present during the

evaluation had not yet been resolved. (N:T� 5/�/2018, pgs. 40-44). Specifically, Father had not

participatedintheChild's therapy which would focus on the sexual abuse that led to the Child's

removal from Father. (N.T� 5/9/2018, p. 41 at 12-21): Dr. Williams remained concerned.also

because Father lacked a comprehensive and ,con,crete home plan, the space Father lived in had

been deemed inappropriate and because per Father, he was unable to receive children at his

home. (N;T. 5/9/2018, p. 41 at 14-17). Also concerning to Dr. Williams was that Father also did

not hav.e any.income. (N.T. 5/9/2018, p. 41 at 1+15). Extremelyconcemingto Dr. William.s W3$

Father's-lack ofaccountability as to the reasons why the Childwas removed from his home.

{N.T. 5/9/2018, p, 41 at22�25 and p. 42 1-6). Particularly, Father failed to understand that even
after being granted.the opportunity to allowthe Child. to remain in. the home following the sexual

assault, it was. Father who failed to protect the Child as Father allowed on-going communication

between the Child and the perpetrator of the sexual assault. (N .T. 5/9/2018, p. 41 at 22-25 and p�

421-10).

        The next witness,. Mt: John Hall, the current CUA case manager. supervisor, testified that

fu July of 2016 DHS received a Child Protective Services (4�CPS'') report that the Child was
sexually abused by a sibling. (N..T. 5/9/';.0'18, Pi 51 at· 14-16). Subsequently; DHS received a
General Protective Services ("OPS'-) report in August of 2016, ofinade.quate housing, parents

�ttiilgto a roach infestation, concerns with the physical structure ofthe home, and t.ba,tF8tllet.

violated a Delinquent Court Stay-Away Order by allowing the Child to remain in contact With

the perpetrator who no longer resided in the home. (N.T; 5/9/201&; p. 51 .at17-25 andp. 52 at 1-

7). As a result; an 'Order of Protective Custody ("OPC") was obtained and the Child bas

· remained in placement for approximately the last twenty months. (N .T. 5/9/2018, p� 52 �t 5-19) ..

        Mr. Hall.also testified that not orily had SCPs been given to Fatherfor the Hfe of the case,
· that Father was invited to attend the .SCP .meetings, andthat the SCP· obj�tives had been

explained to Father throughout the duration ofihe case. (N.T. 5/9/2018, p. 52 at 23;.25 and p. 53

at 1-19). Father's objectives includedr.attend Patent ActionNetworkSAGE program, attending

the. domestic. violence program at MENERGY, attend the Achieving Reunification Center

("ARC.") for .parenting, housing, employment, to complete. a PCE, and to have visitation with the
Child. (N;t. $/9/20181p. 56 at 20-25); Even though Father had been referredto the SAGE

program for eighteen months, he had just begun -:consistently attending March J,. 2018. (N.T.

 51912018 p� 54 at 22�2s and p. 55 at 1-11). Father completed the PCB. (N�T. 5(9/2018 p. 57 at 1-

1). CUA referred Father to MENERG Y for domestic violence throughout the life of the case

 however, not only bad father denied that he needed the programand ultimately never completed

'the pro�am, .MENERGY required thatFather first '?Omplete an anger management class before

 attending �RGY, which was due to Father causing a. conflict with the MENERY staff.

 (N.T. 5/9/2018 p. 57 at 7-25 andp . .58 at 1). Father never completed anger nianageinent (N.T.

 5/9/2018 p; S7 at22�24);
          'Regerding the ��·:ptog:ram.S, Father cempletedperentinghowever, there werestill

concerns about his· ability 'to parent as.he 'subsequently engaged in inappropriate behaviors with

the Child which rose to. the level of �av� threat-and resulted in suspension of visitation just two

months before the termination hearing. (N .T. 5/9/2()18 p.. 58 at 9-i l and p. 56 at 24-25), In

reference to housing, Father was stillliving.inthe home .from-which theChild was.removed ancl

·that was found to be deplorable and �tiU..in.need9f.an up-to-date assessment (N.T.: 5/9tiots_-p.

S.8-·at22-25·and �' ·59 at 1-6). Lastly.Father had notprovided.any employment verification. (N.L

5/9/2018 p .. 59 .at'7-10).

           With.respect to thevisitation, it.wassuspendedMarch 14, 2018 by this Court and the

visits werenever reinstated. ·(DRd 3/1:41,2.018): .Mr. Hall testified that the Child had,not mid any

visits with Fathersince.March 9,-2018 and that of thebehavioral issues the Child displayed, to

his knowledge, none ofthem were related to notseeingherparents. �.T. 5/9/2018.,.P.; 61 at 3-

12)..   Mr. Hall opined that the.Child has positive interaction with the fosterparent, that the Child
likes the foster parent.that thefoster parent is meeting.the Child'·s needs, thartheChild's

problematic behavior stabilized 'since being with.the foster parent.and tbat the Chil�':S behavior

increased when temporarily removed from the Foster Parent for a brief Respite Home
Placement.' (N.t!·5./9(iOl8p. 60 at 24-25� p, 61.a:t l-18·rP·            6i··at 11-25. andp. 63 at I).
          Finally, Mr.. l!all testified that, In his opinion,. the Clnld would not suffer anyirreparable

harm if Father's rights wereto be terminated, (N.T.--5/9/20118,, �· 6:3'-at 2.-6).:Mr. Hall basedhis
                                                                   .
opinion upon the fact that:the ,Child �oes:notliavea positive healthy relatioD.$hip with Father;

and also based upon the fact that the Child's therapist does notbelievethat they should have.any

3Mr. Hall testified that the Child was temporari.ly removed from her pre-adoptive foster home and temporarily
placedlmo RespiteCare aftet-what seemed to be a re;:al�tory ph.on� call that was made to DHS with false
allegations, causing a DHS 'Investigation. which was determined to 'be invalid. The Child returned to the pre.;a_doptive
fosterhome, (N.Ti 5/9/2018 pgs. 61--62). The report was d�emiined to beinvalid, (N.T. 5/9/2018 p .. 62).
   I.




        contact presently .(N. T. 5/9/2018;:i,. 63- at 10-2,S and p! 64 _at 1 ). Furthermore, during Mother's

        .crossexamination and theCity's re-direct examination, Mr. Hallbased his opinion on.the fact

        that the Child stated that she-wished to go home so that herbrother could sexually assault her

        a.gain.(N;T. 5i9/201.8 p. 66 atJ--l9)..

                   The third witness, Ms.Jennifer H.arris,-testifi�d thatshe was the CUA case manager

        supervisor from May 2017 to about January 2.01.8. (N. T. 5./9/2018 p. 68'.at 22.;23). Ms.. Harris

        . said that Father W::JS rnade aware of his .objectives throughout the- life of the �e by her staff as

        there was regular communicationabout the.:SCP objectives: (N.T., . .5/9/i()l S·p,.-68·at-25 and p. 69

        at 1-3).

                   The-fourth witnesspresentedby the �ify wasMs. �hanniti Hawkins,.the.cun:eniCPA

        case manager-who took over the case.approximately six months before the termination hearing.

        (N.T. 5/9/20l8p. 75-.at 9-16). Ms.Hawkinstestified that she discussed the ChU�'s interaction

        with F_ather and the Child demonstrated that Father would tongue kiss the Chil'd during visits.

        (N.J, 5/9/201.8 p. 77 at2-8);,Based on this Interaction.during.several visits.Ms, Hawkins

        testified. that she was concerned about the Childbeing in Father's· care and opined tru(t the Child

        would not suffer any Irreparable harm should Father's .rights be terminated, (N. T, :5/9/2018· p. 77

        at ll,25). Ms, Hawkins also basedher opinion onthe fact.that.Father and Child.donot-have-a

        positive healthy paternal.relationship .and -that$� Child does riot talk about Father.at all.   (N: T�
        5(9/20J�_p. rie 22-24 andp, &l at20-21).

                   Regarding Father's objectives, it;is importantto recognize-that on Fatber;s cross-

        examination of Ms, Hawkins, Ms. Hawkins testified that.Father made outreach on May 4, 2018

        to inform her that he began participating in the following: ARC-as of April 19,.-2018, individual
        therapy at Community Counsel since February 2"018, SAGEinM·arch 2018. (N.T. 5/9/2018 p. 78




-----···------------------------------·                                                                  ----------·---·-----
         /

     ,, ./



                        at 12..:25 and .P· 79 at 1 o;.;2S) .. However, during the City's re-direct examination, Ms; Hawkins

                        testified that Father had.notshown any .documentatlon-from ARC or Community CoWISeL .(N.Ti

                        5/9/2018.P, ·s2.at.7-l2).

                        Ms. Hawkins also testified that F.iither was denied at MENERGY. due to Father's physical.

                        aggression and also due to the fact that Father did not want the I\IBNERGY serv;ic:e$. (N.T:



                                   Jlie City's final witness, Mr. Raymond Nichols, the CUA Visitation Co·ach, who assists
                        withJr.?,iispprting_.tbe Child for visits, testified that he has concerns about the interaction between

                        Father and.Child. (N.T'. 5/9/2018 p, 84 at 15-2�. pgs. 85.�86 and p, 87 at l-Ll ). One concern Mr.

                        Nichols expressed 'is the intimidation on Father's part towards the Child, specifically that while

                        in Fatber's presence, the Child.would revert back to childish stance, unable to comprehend
                        .communicationand unable to fully speak, sometimes not anything at all, when addressed, which

                        he contrasted with the Child'snormal.eonversation with.when he is alonewith the Child. (J•tT.

                        5/9/JOl.8 :p . .B5 af2l-25 and p. 86 at 1..:8). Mr, Nichols also testified that :ili.e Child would urinate

                        9t defecate onherselfbefore or a;t\er the visits with Father and that when asked, the Child.

                        admitted to being scared because Father .curses and, screams atthe Child. and Mother during
                        visits, (N.T. 5/9/2018 p. 8.6 I,lt 9-17 and p, 88 at 19-24). Another concern ofl\1r. Nichols is that

                        Father would kiss the .Child on the lips; sometimes multiple times at once. (N.T. 5/9/2018 p. 86

                        �t 17-20). Additionally, Mr. Nichols W8$ concerned that.Father would prop the. Child on his liip

                        while on the floor and· would ad] ust the ·Child upon his lap and that he also .has touched the

                        Child'sbehind � couple of'times. (N.T.. :�/9/2018 p. 86 �� 21-23). According to Mr. Nichols,

                        .Father.did not lis� toMr. Nichol's redirection of these behaviors. (N;T. ·5./9/2018 p .. 86 at �4-25

                        and p. 87 at 1-3). Based upon thereasons above, Mr. Nichols opined thatthe Child would not




____________   ._   ,        ,,.
                                          _
/




    suffer.anyirreparable harm ifFaili�-,s rights were temrinated.and tha.tthey do not have-a

    positive, bealthy patemalrelerlcnship. (N.T. 5/9/2018.p. 88 �:2-s and p. 89 at-1-6).

             At the endof the.hearing, this Court granted DHS.'s Petition to. Termination of Parental

    Rights -of Father.



    APPELLM'TtS.ARGUMENTS4

              iid1is Statement, of Matters Complained of on Appeal; Father avers the following:


              L Appellant-aver� that the, TrialCourt erred.by changing the Child's gi:>al.to adoption
                  arid terminating parental .rightsof Appellant, F.a.ther under 23 PaC.-S,A. section 2511
                  (a)(2) and (5) and (�);             '               ·· ·

              2. Appellantavers that th� Trial Court erred inTerminating Appellant's Parental Rights
                   under..23 Pa.C.S'..A. section 2511 (�).'.(2), the evidence baving beeniusufficient to
                   establish Father caused child tobewithout essential parental care, norcould that �ot
                  'have been remedied.                                      .

              3, Appellant avers th� thc;,Tria.1 Court erred by finding, under23 PaC::.S.A. section 2511.
                  (b); tharterminatlon of Ap.pe�U��t's·rights best servesthe Child's development, ·
                  physical and emotional needs. and welfare.


    STANDARD OF REVIEW

             When, reviewing air appeal from a decree terminating parental rights, an appellate



    4. Although     notreflected.here, prior. COlU).Sel, Julie. Rose, (�ho upon request; was vacated after filing the appeal)
      averred. in .the initial Statement of Matters. Complained: ..'1[1] provided ineffective assistance ofcounsel by not calling
    witnesses and failingto compete'ntly cross-examine witnesses". This-followed from.Father's:assertion 'Siuring..the
      M!lY 91 20I8terminationli.earing·_that be wanted anew attorney. (N.T;.S/9/2018.p.15 at 9-25,:p.. l.6 ad-:15; p. 26 at
      21-25, p, �1. -and p; · 28 at 1-10). It Is. impo� to note that Father did tes·tify at the te�ation hearing however, he
      did not appear toCourt with any witnesses of� own. (N·:T. 5(9/2018 pgs. 101..-1'06).!01.e Court r��d i)ie-recotd
     .and took note thatCounsel had been �igned to jhecase since the adjudicatory hearing which- occurred on
    :9ll6i20!'8, and had been pre�� ai.alJ;i10st evecy_listing,-allofwhich occurred wi,.thogtissue._as to compe�ent
     representation and without any requests for new.. counsel. (Id.). This Court did not find f ather;s-1'easons to have new
      counsel appointed credible.�d,�etermined that. father•s· Ia:stnruiute request.fornew counsel was a stall tactic-to. try
      to'prevent.the -�inati9� hearing from gomg forward; thus· his request was denied. (Id.), Thi_s trial court will n:of ·
      usurp an. atromey 's trialstrategy and believes that OHS lliet .its 'burden by dear. and convincing �vidence sufficient.
     tq .�tc. F.a�er;s pareiitalrigbts and to change the goal to adoptton,                                  ·
Court is-limited to determining wheth�the decision of the trial court is supported by competent
evidence; Absent an abuse of discretion, an error of'law, or insufficient evidentiary support for

the trial court's decision, the decree must stand.. 'Where a trial court has granted a petition to

.involuntanly terminate parental rights, an appellate court must accord the h�aring Jucige's

decision the same deference that it would give to ajury verdict. The Pennsylvania Superior

. Court need only agree with a trial court's decisipJt as to any one subsection under23 P�.C.S.A.
§2511 (a) in order to affirm a termination of'parental rights. In re. D .A. T ., 91 A�3dl 97 (Pa,

Super. 2014).

         The standard of review in. termination of parental rights cases requires appellate Courts to

accept the findings of fact and credibility determinations of the trial.court if they are supported

by the record.. Ifthe factual finding are supported; the appellate courts review to determine ifthe

trial court made all. error of'law or abused its discretion. A decision may be reversed. for an abuse

of'discredon onlyupon demonstration.of'manifest unreasonableness, partiality.prejudice, bias,

or ill-will .. We. have previously emphasized our deference to trial courts that often have first-hand

observationsof'theparties spanning.multiple hearings; J;n.reT.S.M.; 620 Pa. 602, 71 A.3d251,

267 (2013}(citations andquotadonmerks omitted)Inre Adoption ofC.D;R.. 2015 Pa. Super.
54� Ill A,Jd.1212, 1215 (2015).



    A.    The Trial Court Properly Found that the Department of Human Services Met Its
          Burden by Clear.and Convincing Evidence ToTerminate Father's Parental Rights
          Pursuant to 23 Pa.C.S.A. .§2511(a}(2)9(5} and (8)5•.


5 23 Pa.C$.A §251 l(a):.. General Rule- the rights ofaparent in regard to a child may beterminated after a petition
filed on any of'the following grounds:                   ·           ·
     ·    (2) The repeated and continued incapacity; abuse, neglect, or refusai of �e'parent has caused tile child to
          ·     be without essential parental care, control or �bsistence ne�es�ary.for.iµs physiccll or mental well-
                being and the condidons.andcauses of the incapacity, abuse, neglect orrefusal.cannot or will not be
               remedied, by the parent.
., /-




           Termination of parental rights is governed by 23 ·PaC$.A. · §251.1. In termination cases, the

        burden is.uponDHS to prove by clear and convincing evidencethat its asserted .gro�dsfor

        seeking termination of parental rights are valid. In the Interest ofB.C .• 36 ;\..3d 601, (Pa. Super.

        2012). · In the instant case,DHS's petition asked the Court to terminate Father's parental.rights

        under §251 l(a)(l);.(2),(5), and (8). However, this Court terminated Father's parental rights

        pursuantto §25ll(a)(2);(5), and.(8)'only and therefore, will only addressthose sections in this
        opinion, In light of Father's failureforalmost two years to meet.his FSP objectives also known

        as bis SCP objectives; his failure to complete or demonstrate .compliance with the

        recommendations from bis PCE, and his inability to establish a.non-toxic.and non-sexually I                    •




        explicit relationship with the Child, the trial court properly granted DHS's Petition to Terminate,

            1� The Trial CourtProperly Granted thttPetitioli. to Terminate '.Parental Rights

                Pursuant to 23 Pa.C.S.A. § 2Sll(a)(2).


                Section2511 (a)(2) requires that. "repeated and continued incapacity, abuse, neglect or

            refusal .of'the·parenthas caused the child to. be. witboµt essential parental care, control or

            subsistence necessary for his physical or mental well-being and the conditions and causes of
            the incapacity, abuse; neglect orrefusal cannot or will not be remedied by the parent."                        23


                .(5). .The child has been removed fr.om the car.e oftbe parent by the court or under a voluntary agreement
                       with an agetlcY for a period oht least six months, the conditions which led to. the removal or
                       placement o(the ,child continue to exist, the parent cannot or will not' remedy those conditions within
                       a reasonable period of time, the services or' assistance reasonably available to the parent ate not likely
                       to remedy th� conditlons which led tothe removal or placement of the child within a reasonable
                       period of time and tenninatioil ofthe parental rights would best serve the needs and wei� o(tbe
                       child.                                              ·
                 (8)   The  childhas been  removed   from the care of  the parentby  the court or under-a voluntary agreement
                       withan agency, 12 months or more have. elapsed from the.. date. of removal or placement, the
                       conditions which led to the .removal or placement of the child continue to.�st and teonmatlon of
                       parental rights would best serve the needs and welfare of the child -.
              Pa.C.S,A. §251l(a) (2). These grounds are.notlimited to affirmative misconduct; "to the
·..:....


              contrary those grounds may include acts of refusal as well as incapacity 'to perform parental
              duties." In re N .A;M .. 33 A.3d 95.(Pa. Super. 2011 ).


              TheSupreme Court, in In.re Geiger� 459 Pa. 636, 331 A.2d 172, 174 (1975), enunciated the

           fundamental testin termination of parental rights under whatis now 25l l(a)(2}as requiring the

           Petitioner to prove ''(l) repeated and continuedincapacity, abuse, neglect orrefusal; (2) that such

           incapacity, abuse, neglect orrefusal causedthechild to be withoutessential parental care, 'control

           or subsistence; and (3) that the causes ofthe.Iacapacity, abuse, neglect or refusal.cannot.or will

           notbe remedied,"


               Parental duty requires th�t the.parent act $.ffu1n.idiv¢ly with a .good faith interest and effort;

           .and not yield to every problem, in order to maintain the parent-child relationshipto the best of

           his or her ability; even in. difficriltcircums.tan994 A.2d 1108 (Pa Super. 20.10).

               This Court found clear and convincing evidence that Father failed and refused to perform.

           parental duties.failed to address the conditions which brought the Child into placement, and.
           lacks the demonstrate his incapacity andrefusal to parent. In �q4ition/there is no question that-Father's

failure to maintain healthy contact and display appropriate behavior' during ·visits with the Child

demonstrated that Father left his "Child without parental care necessary for 'her, ph,ys,i¢al or mental




    Fath�r never demonstrated that he was.able to provide properparental care for his Child. At

the time of the termination and goai change hearings, Father had already 'undergone � POE

approximately four months .,pnor (in
                                 . November .20:17).. and it concluded tbai he
                                                                             .       . present
                                                                               did .not

with.the capacity to parenttheChild .. Particularly, F�er stated that he was without income and

thathis housingwasinappropriate and therefore he was unable to· receive [the Child] in his

home, The ,PCE recommended that Father have a.suitable financial plan.and suitable housing. in

orderto achieve perm��cy. At the time .of the· termination hearing, Father had .not obtained

suitable housing-and had not presented a financialplan or other .information to show he-was • able

to provide permanency. In addition to this Inability toprovide permanencyforthe Child, Father

did not have thecapacity to.provide safety for the Child.. ParticulailyratthetimeofthePCE,

Father had yetto fully understand or acceptthat theChild had been removed from his care

because he violated the Court Order, plans and. services that were put irito place to ke�p the. Child

'away from, Ale perpetrator in all forms, including telephonic communication. The PCE

'recommended that Father participatein [¢.¢ Child's] therapeutic program and in.SAGE in order

to achieve .and demonstrate the appropriate protective capacity. At the time ofthe termination

hearing, Father had just began attending the �A.,



        Further, the Court was not persuaded
                                    .        that Father could resolve
                                                                  .    his dependency
                                                                              .       issues
                                                                                           . in-the
                                                                                               .  .


     near future. In almost two years, Father had never moved from or fixed the deplorable home

     from which the Child was removed and intended. on reunifying with the Child in same deplorable

     home.that bad seen very little progress, if any/Father was not employed in the months leading up

     to the term.ma.ti on hearing and at the time of the termination hearing. Father never addressed the

     concern of domestic violence as the staff of the domestic violence program, MENERGY,

     requested Father first attend an auger management program due Jo the conflict that Fa�er

     created with the MBNERGY staff.. At the time of the termination and goal change hearings,

     Father had not demonstrated completion pf neither the anger management nor domestic violence

     programs,


         Finally, a: child's life may not be put on.hold iii the hope that the parent willsummon the

     ability to handle th� responsibilities ofparenting. In re Adoption of M.E.P., 825 A.2d 1266 (Pa.

     Super. 2003). Father has shown a "repeated and continued incapacity and refusal" to parent the

     Child.. Father cannot provide a permanent, healthy; safe environment for this Child. Father's lack

     of action and slothful last minute efforts to gain the a:b.ility to parent this Child demonstrate his

     repeated and continuedln;capac1ty, abuse, neglect, andrefusal' to parent. This Court finds that.

     Father will notbe able. to resolve the dependency issues in the near future. Consequently, for all

     of the above reasons this Court terminated Father's parental rights pursuant.to §251 l(a)(2).


         2. The Trial Court Properly Granted the Petition to Terminate Parental Rights
             Pursuant to.23 Pa.C.S.A. §25ll(a)(5)and (a)(8).

         Termination ofparental rights
                                  .    under Section 2511 (a)(S) requires that: (1). the child has been

     removed from parental care. for at. least six months; (2) the conditions which led to removal and
· placement of the child continue to exist; and. (3) termination of parental' rights would best serve

'theneeds aad welfareof the child, 23 J>�.C:S.A. §iSt l(a)(5).


    The requirements to terminate pursuant to· section 25 l l(a)(8) · are similar. "[T]o terminate

parental
.
         rights
           .    pursuant to 2J Pa.C.S.J.\. §2,51 l(a)(8)/the
                .                               '   .
                                                             following . factors must be

demonstrated; ( 1) the child bas.been removed from parental care for 12 months or more from the

date of removal; (2) the conditions which led to the removal orplacement.of the child continue

to exist; and -, (3)ttlmµ.nation of parental rights would.best serve.the needs and welfare of'the

child."   In.re KX�E.L.,'983 A.2d 745 (Pa� Super. 2009).

    The Court found.clear and convincing evidence to terminate Father's parental rightspursuant

to 'Sections is 1 l(a)(S.) and (a)(8.) (or. the same reasons .discussed above; Particularly;·that this

Child was removedfrom the shared home of her Mother and Father with.an OPC September 9,

.20i6.and the. Child remained Inplacement (or approx:iin�telytwenty months by the day of the

termination hearing. Furthermore, theconditions that.led to the Child's.removal'(which include:

deplorable-housing; domesticviolence, Father's lack of.employment orincome yetification, atid
                    .   '•·


the Child having been a,. sexual assault victim whose parents die! not believe her and did not aci

appropriatelyinregardsto.keeping the Child.safe and pr9tecte4°:fi:om,het perpetrator),.had not

been alleviated by the time of the termination hearing: bl additiqn, the Court foundit was in the

Child's bestintereststo terminate Father's rights because the Child wasin foster care for nearly

two years an4 is currently with a· pre-adoptive foster �ent that has worked towards stabilizing

the. Child's behaviors, and whom the Child likes and to wbom the Child is well-bonded.

Moreover, this Courtfound thatthe termination of'Father's parental rights.would not be

detrimental to t.he Child's health, safety & well-being as the Child feared. Fatller;
    B. The Trial Court Properly Found that Termination olFatber'·sParental Rights was
         in tiie.Child's··Best.'Interests and That DBS Met Its-Burden Pli.rsuant to 23:Pa.C.S.A.
         §251l(b)6•

    Af\er the trial court finds that the statutory .grounds for termination. have been satisfied, it
must then dejermine whetherthe termination of parental rights serves ·�� best Interests -of the

child pursuant to 23- P.a.C.S.A. §25JI(b). In theMattetoftheAdoption ofC.A.W� and A.A:W.,

453 Pa. Super. 277, 683 A.2d 911, 917-18 (Pa. Supe,(.-1996). In terminatlngthe rights .ofa

parent, the Court "shall give primary consideration to the developmental, physical and emotional

needs and welfare of'the · child." 23 Pa;C.S.A. §251) (b). "Section 2511 (b) centers judicial

. inquiry upon, .the welfare of the. childrather than the fault of the parent." In re K'.Z.S ..• 946'A.2d

753 (Pa Super. 2008). Further, �'[o]ne major aspect of.the.needs and welfare analysis concerns

the nature and status oftheemotional bond between parent.andchild, ln re C.T. and:G.T.F ••.944

A.2d 779.(P� Super, 2008).

     The Child was nine years old at the: tirne ofthe hearing; and had been inplacementfor

approximately
        .     twenty. months witJi twofailed kinship. placements but has since: resided in pre-

adoptive· home with. an-appropriate caregiver. The Court relied on .the credible statement of Mr.

John Hall, who testified that.in his opinion the Child would not suffer. any irrepareble harm :if

Father's rightswereto be involuntarily-termineted. Mr.' Hall based his opinion upon the fact.that

Father poses a grave threat to the Child 'given his inappropriate aggressive: and· sexual behaviors

towards her during thevisits; and also on the,(actthat the Child does..nothave aheal�y




'.Other Consid�ratioos.- 'The. Court in .terminating 1;he rigbts of.a parent.sha!J:.give primary consideration to the
d,ev�loJ.)l'Del\tal;. physical; and emotional needs and we].fare.. of the child. The rigp.ts of a::pa:rent :s}:l.all nQ.t be "tem)inaie.d
solely on the basis of environmental factors $.u.ch as in�uate housing,. furn:ishings. income, �lothing. -a111i medical
care if'found-to be' beyondthe control oftbe parent. Witb respect to'·anr petition filed pursuantto subsection
(a)(l ),(6) or (8). the CP�. s�l not c9nsider: � efforts by the p'ai'eiltto.remedy the conditions described _the�jn
which are, first· ini.tiated- subsequent to the giv:in� of notice of the. filing b{tbe pennon,
relatiQnship with, ·Father as the Childindicated that she wouldlike to return home to Father so

that.she could be.sexually assaulted again by her brother; the-perpetrator of the sexual assault

that led to the Child's initial removal and placement. In contrast, Mr. Hall opined tbiit the Child

haspositiveinteraction and a close-knitrelationship with the pre-edoptivefosterperentand that

· ihe,.Chlld likes the.pre-adoptive foster parent so much that theChild'snegative behaviors

escalated when shewas removed from that.foster parent aiid briefly placed ina Respite Home.
Additionally, Ms. Shannon Hawkins; whose statements this Court also found credible, testified

that.the Child andFather donothave ahealthy orpositive patep:ial relationshipandthat the

Child would not suffer any irreparable-harm i{hls parental rights were terminated, Ms. Hawkins

based her. opinion oµ. the:itra.:ppropriate sexual.advances that Father made to�d the· Child during

the visits and.fhe fact.tbat the Child does not talk about her· Father at all.Ms, Hawkins concluded.

tbat:it is best that the Child and Father not have any visits. Lastly; Mr. Raymond Nichols, whose

testimony was reliable and persuasive, opined th.at no positive, healthy paternal relationship·

exists between Father and Child and that the Child would not suffer.an irreparable harm ·if

Father' s parental .rights were terminated, �·- Nichols 'based his opinion on having observ.ed

multiple sexual advances from: Father toward the Child during visits, and even withre-directing
F ather' s actions, Father still would notlisten. Moreover, Mr, Nichols'. explained that the Child

was,. fearful of bet Father.and. she: feared.
                                          .. him
                                          ,,  .  so much
                                                     . ,,
                                                         that
                                                          . '
                                                              she would ·often defecate or urinate. on.

herself before and/or after ·the visits· with Father, Also, Mr. Nichols based his opinion on..the fact

th�t during. the. visits. with Esther, the C�ld, would revert back to a very child-like stage, unable

tohave normal discussions while· in F ather' s presence, often looking to Mr: Hall while father

addressed her but not being able to utter anything.
         Based upon these facts, this Court concluded that it would be in the. Child's best interest

to be adopted, A.dditionally, while Father completed a parenting class, it is obvious that he still

· does not possess the .skills necessary to provide a niirturing, loving home; an4 to appropriately

meet. and foster the developmental, physical, and emotional needs and welfare of the Child so

she is best served by terminating Father; s parental rights.



   C. The Trial Court Properly Found that the .Goal Change from. Reunification to
   Adoption was in the Child,.s Best Interest and the .Court's Disp�sition was Best Suited to
    the Safety.Protection and Physical; Mental, and Moral Welfare.of
                                                            •        the Child Pursuant to.
    42 Pa.C�S.A. §6351 (f.1)7

         The Court in temrinatlng the rights· ofa parent shall give primary consideration to the

developmental, physical, and emotional needs and welfare of the child pursuant to 42 Pa.C.S.A,

§63 51 (f. I), This Court found substantial, sufficient and credible evidence was-presented to

establish adoption as the appropriate goal in the best interest of the Child. Testimony was

presented to showthat the Child's behaviors are most-stable when in the care of the currentpre-

adoptive foster parent and that the Child regresses when she' is not in the care of the current pre-

adoptive foster parent, Not .only did the Child's therapist and CUA team recommend that it is

bestthatthere.be no contactbetween the Childand Father; visitations with Father were

 auspended.March 14, 2018 and the Child has shown no indication of'the suspension having; a

negative effect.on her, rather, the Child bas l;>eenforthcon:ting about the sexual abuse she has

 suffered and otherwise generally does not discuss her Fathe.r, as she fears him.


 1A2 -Pa.C.S.A.   §63SH)ispo$fdon ot dependent CbiJd-(£1)-Additioilal determinations. Based upon the
.determinations made under sectfon.(t) an� �- relevant evidence presented at the hearing. the courl shall determine
 one ofthefollowmg: G) ifam:\whm. the Child will be.placed for adoptiQn, and the county adoption will file for
tenninittfon of parentai rights .in cases, where return to Child's parent, guardian, .or custodian: is not best suited to the
 safety, protection and physical, mental, and moral welfare. of the Child.
.•




              Individually and collectively,the detailed.testimony from Mr; Hall, Ms. Hawkinsand Mr.

     Nichols that the Child does nothave a healthy, positive relationship with Father was sufficient to

     provide the Court with adequate evidence to evaluate the parent-child re�tio:nship between

     Father and the Child, The 'totality of the evidence> including the exhibits admitted· during the trial

     and past testimony that was incorporated by reference, 8 supports the trial Court's conclusion that

     termination ofFather�s paienta.I rights and .goal of adoption is in the bestinterest of the Child.


     CONCLUSION


              For the foregoing reasons, the Court finds that DHS met its burden by cleat .and

     convincing evidence and respectfully requests that the Decree and Order of June 13, 2018,

     · termtnating Father, .O�R. 's parental rights pursuant to M;R. and charigi.n.g the Child's permanency

     goal to adoption be AFFIRMED.


                                                              B.Y' THE COURT:




      s. the testimony from the bearings held on 3/14/lS and S/9/18 were inCOJ])oraied by reference and are attached
      hereto, (N. T. 6/13/2018. p, .52.at 25 and. p, 9. at 1-3). Also, .D.HS Exhibi� #1.418 were admitted into evidence.at the
      termination .and ·goal �hiuige he�g and are attached hereto. (N .T;•S/9/2018; p. 32 .at 2:.J).




                                                                                                             ·--------·------------·---····-····
                                CER1'IFICATE OF SERVICE
      I hereby certify that a true and correct copy of the foregoing OPINION bas. been served

upon the following parties, as set forth below:


.FAMILY COURT MAILBOX

Counsel for Motb¢.r:
Lisa Marie Visco, Esquire
206 N.22nd Street, Um.t B
Philadelphia, PA 191 os

GuardianAd Liten:i:
Charles Rosenbaum, Esquire
5924 Torresdale.Ave.
Philadelphia, PA 19135

Child Advocate:
Yu.;,Qing{Jane) Kim.Esquire
Support Center for Child Advocates
1617 JFl(Blvd•. Ste.1200
Philadelphia, PA 19 l0.3

Counsel for Father:
Mario D' Adamo III� Esquire
J 706 Race Street, Ste. 41 O
Philadelphia, PA 19103

Counsel f'9r Department �flluman· Services:
Robert Aversa, Esquire
Law Department, Child Welfare Unit
151� ,Arch Street, 16th Floor
Philadelphia; Pa 19102




                                                    . JJeborahL. Canty, Judge